Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave, however, to defendant to purge himself of contempt by paying the sum of five dollars per week to be applied in reduction of the accumulated arrears, in addition to alimony payable under the order. Defendant relies upon an agreement on the part of plaintiff to reduce her alimony from twenty-five dollars to fifteen dollars per week. Defendant has not only failed to establish such an agreement, but the facts and circumstances disclosed by the record are all but conclusive that plaintiff entered into no such arrangement. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.